DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sealing member in claim 1, which is interpreted as the support and cylindrical holder of 13 and 14 respectively as cited in [0013].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2009/0194264 to Sasaki in view of United States Patent Application No. 2004/0187787 to Dawson et al.
In regards to Claim 1, Sasaki teaches a substrate processing apparatus 1 Fig. 1-3, comprising: a processing vessel 1 whose inside is set to be in a vacuum atmosphere (vacuum from 8, 9 [0029]) when a substrate processing is performed; and a sealing member (in the form of the substrate support 2 which has a coolant	 path 18  and cylinder 3) having a first surface (top surface of 2) placed at a vacuum space of the processing vessel which is set to be in the vacuum atmosphere and a second surface (bottom surface of 2 within the cylinder of 3) placed at a non-vacuum space of the processing vessel (as it is not connected to 8, 9), the sealing member being configured to seal the processing vessel (as it covers the bottom of the chamber with openings of 20, 23a, 23b, and 13 in Fig. 1, [0026-0042]).
Sasaki does not expressly teach the sealing member is provided with a groove formed, on the second surface, between a low-temperature region having a relatively low temperature and a high-temperature region having a relatively high temperature as the substrate processing is performed.
Dawson teaches a substrate processing apparatus Fig. 1, comprising: a processing vessel (reaction chamber 10) whose inside is set to be in a vacuum atmosphere when a substrate processing is performed [0024]; and a sealing member (comprised of the support of 40 (electrostatic chuck 55 and substrate support body 50 and a cylinder of the focus ring 40 in Fig. 1) having a first surface (top surface of electrostatic chuck 55/34 placed at a vacuum space of the processing vessel which is 
Dawson further teaches that the grooves and the separate flow passages allows for different temperature distributions thus producing a controlled distribution across the support surface [0073 and 0008].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Sasaki by modifying the singular cooling passage with the teachings of the grooves and separate flow passages of Dawson. One would be motivated to do so to produce a controlled distribution across the support surface. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 

In regards to Claim 3, Sasaki in view of Dawson teaches the groove is formed perpendicularly to a vector line (as it is a vertical line dividing the temperature sections to create temperature zones in Fig. 1-3)  indicating a flow of heat from the high-temperature region to the low-temperature region, as 90 are thermal breaks [0030, 0039-0043].
In regards to Claim 6, Sasaki in view of Dawson teaches the groove is formed in multiple rows and in parallel, as the grooves are concentric along a plane, which is supported in the instant application in Fig. 2 where the grooves are concentric.
In regards to Claim 7, Sasaki in view of Dawson does not expressly teach each row of the groove is divided in plural, and divided parts of the individual rows are alternately arranged, but does expressly teach that the grooves 90 can be radially disposed which is implicitly divided in plurality as a row of the concentric grooves.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2009/0194264 to Sasaki in view of United States Patent Application No. 2004/0187787 to Dawson et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2006/0207725 to Oohashi et al.

In regards to Claim 4, Dawson teaches that a gas is supplied through the thermal breaks [0044] but does not expressly teach a gas injector configured to inject an inert gas having a temperature higher than a temperature of the low-temperature region toward the groove or that an injection opening of the gas injector is set to be oriented toward a direction allowing the inert gas injected from the gas injector to flow in a lengthwise direction of the groove. 
Oohashi teaches that a thermal break/gap 30 that has a gas injector (heat transfer medium supply source, valve 73 and line that moves to go vertically into 30a, the line for the thermal break/gap/groove 30), to supply an inert gas therein [0062] with a mechanism to control the temperature of the heat transfer medium (such that it can be higher or lower than a temperature of the low temperature region), so that the temperature distribution of the substrate support 17 can be rapidly controlled, thus carrying out the processing under optimum temperature conditions [0065, 0031-0065].
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Sasaki in view of Dawson, to add a gas injector configured to inject an inert gas having a temperature higher than a temperature of the low-temperature region (as the gas can be controlled as per the teachings of Oohashi and the temperatures of the cooling channels can also be controlled as per the express teachings of Dawson) toward the groove or that an injection opening of the gas injector is set to be oriented toward a direction allowing the inert gas injected from the gas injector to flow in a lengthwise direction of the groove, as per the teachings of Oohashi. One would be .
 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2009/0194264 to Sasaki in view of United States Patent Application No. 2004/0187787 to Dawson et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2010/0163403 to Kitada and United States Patent Application No. 2010/0187777 to Hao.
The teachings of Sasaki in view of Dawson are relied upon as set forth in the 103 rejection above.
In regards to Claim 8, Sasaki in view of Dawson teaches a path (18 of Sasaki, 80, 82, 84 of Dawson) through which a coolant is flown is provided in the low- temperature region of the sealing member where there are temperatures that are adjusted to be warmer or cooler based on the desired temperature profile or distribution, as per the rejection of Claims 1-3 above, where there can be lower temperature areas or higher temperatures such that the temperatures are implicitly lower such that a temperature of the low-temperature region having the relatively low temperature is lower than a lower limit of a temperature which satisfies a performance requirement and a temperature of the high-temperature region having the relatively high temperature is higher than the lower limit as Dawson expressly teaches a desired temperature profile that can be uniform or non-uniform as per the rejection of Claims 1-3 above, but does not expressly teach a movement section of a lifter pin configured to move a substrate as 
Kitada teaches that pusher pins/lift pins 260 Fig. 3-4 that are placed in a substrate support between a cooling channel flow path 254 that are disposed symmetrically to the center of the wafer and within the range of 60-80% of the radius of the wafer to prevent the wafer from being broken and damaged by a non-uniform external force/lifting [0031-0123].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Sasaki in view of Dawson to add lifting pins symmetrically within 60-80% of the radius of the wafer/substrate between cooling path rings/coils as per the teachings of Kitada. One would be motivated to do so to so in order to prevent the wafer from being broken and damaged by lifting. Furthermore, the positioning of the lift pins appear to be a result effective variable for the prevention of damage from uniformity and thus, it would be obvious to one of ordinary skill in the art, to have modified the positioning of the lift pins to a position between coils/rings of the cooling channel and thus implicitly between temperature zones, in order to prevent the wafer from being broken and damaged by a lifting. 
As discovering the optimum or workable ranges involves only routine skill in the art, the teachings of Sasaki in view of Dawson and Kitada expressly teach the ranges as taught are result effective variables for positioning of the lifting pins such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art. See MPEP 2144.05 II. A, B. In re Aller, 220 In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Sasaki in view of Dawson and Kitada does not expressly teach at least one of a seal and a lubricant provided in the movement section of the lifter pin.
Tao expressly teaches a lift pin structure 544 Fig. 11-14 where the seal/bearing 1112 with an annular space 1144 which is filed with lubricant to reduce friction in the events of the end of the lifting pin 1124 contacts the bearing 1112 [0057, 0047-0070]. Tao expressly teaches that the lift pin decreases the maximum lateral movement of the lifting pin [0070] as the lateral movement causes unwanted tilting of the lift pins [0001-0024].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Sasaki in view of Dawson and Kitada with the bearing seal and lubricants of Tao. One would be motivated to do so to prevent or decrease lateral movement which causes unwanted tilting of the lift pins. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 16/562741 or United States Patent Application No. 2020/0144085 to Suzuki (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the same structures of the processing vessel, the sealing member, the pipe shaped cavity/groove, lifting pins with seal and lubricant, and high and low temperature regions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2007/0081294 to Buchberger which teaches a substrate support which forms a sealing member as in Fig.1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716

/KARLA A MOORE/Primary Examiner, Art Unit 1716